UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

B & B BUILDERS & INVESTORS INC.,, CASE NO. 6:19-CV-00578

ET AL.
VERSUS JUDGE ROBERT R. SUMMERHAYS
SHERIFFS OFFICE EAST BATON MAGISTRATE JODGE HANNA
ROUGE PARISH
JUDGMENT

For the reasons contained in the Report and Recommendation of the Magistrate Judge
previously filed herein, noting the absence of objections thereto, and concurring with the
Magistrate Judge’s findings under the applicable law:

IT IS ORDERED that the Complaint filed in this matter is DISMISSED WITHOUT
PREJUDICE to Plaintiffs right to re-file alleging sufficient facts supporting subject matter
jurisdiction.

THUS DONE AND SIGNED in Lafayette, Louisiana, on this 27th day of August, 2019.

/

ROBERT R. SUMMERHAYS |
UNITED STATES DISTRICT

 
